Citation Nr: 1537196	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a sleep disorder, to include as secondary to dysthymia and generalized anxiety disorder.

3. Entitlement to an initial rating in excess of 10 percent for dysthymia and generalized anxiety disorder.

4. Entitlement to an initial rating in excess of 10 percent, to a rating in excess of 30 percent from May 13, 2011, and to a rating in excess of 60 percent from November 3, 2014 for coronary artery disease (CAD) status post myocardial infarction.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He has been awarded a Combat Infantryman's Badge, among his awards and decorations.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded this matter in September 2014 for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims file and file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.


FINDINGS OF FACT

1. The RO denied service connection for PTSD in a November 2007 rating decision; the Veteran did not appeal.

2. New and material evidence has not been received pertaining to the claim for entitlement to service connection for PTSD and the claim is not reopened.

3. The Veteran's symptom of sleep difficulty has been determined to be a symptom of his service-connected dysthymia and generalized anxiety disorder and not a separate sleep disorder.

4. The frequency, duration and severity of the Veteran's symptoms of dysthymia and generalized anxiety disorder have not resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5. Prior to May 13, 2011, records do not show CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.

6. Between May 13, 2011 and November 2, 2014, the Veteran's CAD did not result in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

7. Since November 3, 2014, the Veteran's CAD has not resulted in chronic congestive heart failure or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1. The November 2007 rating decision that denied entitlement to service connection PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).
 
2. New and material evidence pertaining to the claim for service connection for PTSD has not been received and the claim is not reopened.  38 U.S.C.A. § 5108, (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for an initial rating in excess of 10 percent for dysthymia and generalized anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

5.  The criteria for an initial rating in excess of 10 percent, to a rating in excess of 30 percent from May 13, 2011, and to a rating in excess of 60 percent from November 3, 2014 for CAD have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims, to include notice of the evidence necessary to reopen his claim for service connection for PTSD, and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Briefly, the Board observes that the claims for increased ratings for CAD and dysthymia and generalized anxiety disorder arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board remanded this matter in September 2014 for additional development, to include obtaining VA treatment records, including an April 2012 stress test, and to schedule VA examinations.  All development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The RO has obtained service treatment records and VA treatment records.  Of record are private treatment records from G.S. Hospital.  The Veteran was afforded VA medical examinations for his disabilities.  The Veteran had VA mental health examinations in July 2011, July 2012, and November 2014.  He had examinations for his CAD in July 2011 and November 2014.  All examiners reviewed the claims files and provided detailed reports of the Veteran's symptoms.  The November 2014 examiner provided an opinion addressing the etiology of the Veteran's claimed sleep disorder.  The examiner's opinion is supported by rationale.  Consequently, the Board finds that all examination reports are adequate for rating purposes.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. New and Material

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been received, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the RO denied entitlement to service connection for PTSD in November 2007 because the Veteran had not provided evidence of a diagnosis of PTSD.  Further, he failed to report for his Compensation and Pension examination which might have shown a diagnosis.  The Veteran did not submit a notice of disagreement with the November 2007 rating decision or provide new and material evidence showing a diagnosis of PTSD.  Therefore, the November 2007 rating decision is final.

At the time of the November 2007 decision, the evidence included service treatment records and VA treatment records.  Subsequent to the November 2007 rating decision, the Veteran submitted VA treatment records, private treatment records, and personal statements.  He also appeared for three VA Compensation and Pension examinations to assess his mental health.  Unfortunately, while the evidence received since November 2007 is new, it is not material to the claim for service connection for PTSD.  Specifically, none of the evidence, to include VA examinations, shows a diagnosis of PTSD.  Since the Veteran has not provided new and material evidence in support of his claim, the claim for service connection for PTSD cannot be reopened at this time.  The appeal is denied.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran filed a claim for service connection for a sleep disorder, to include as secondary to his service-connected dysthymia and generalized anxiety disorder.  In his claim for service connection, dated March 2011, the Veteran indicated that he does not sleep all night.  He stated that he wakes up after three to four hours of sleep and cannot return to sleep.

The Veteran had a VA examination for his mental health in July 2011.  The Veteran reported that he would wake two or three times per night due to prostate cancer and having to go to the bathroom.  The examiner stated that the Veteran did not meet the DSM-IV criteria for a sleep disorder.

The Veteran had a VA mental health examination in July 2012.  He reported having sleep problems once or twice per month.  No sleep disorder was diagnosed.

Other VA treatment records indicate that the Veteran complained of sleep difficulties; however, no sleep disorder was diagnosed.  See VA treatment records dated December 2011, January 2012, and December 2012.

Finally, the Veteran had a VA mental health examination in November 2014.  The examiner found that the Veteran's DSM-V disorders of persistent depressive disorder and generalized anxiety disorder both have criteria that include difficulty falling or staying asleep.  The examiner stated that the symptom of difficulty falling or staying asleep is specific to the Veteran's persistent depressive disorder and to generalized anxiety disorder, and is not a separate mental sleep disorder such as insomnia disorder.

The Board has reviewed all of the evidence but finds that service connection for a sleep disorder is not warranted.  The evidence does not show that the Veteran has a sleep disorder diagnosis such as insomnia or sleep apnea that is separate and distinct from his service-connected dysthymia and generalized anxiety disorder.  As noted in the July 2011 examination report, the Veteran did not meet the DSM criteria for a sleep disorder.  Further, the November 2014 examiner determined that the symptom of sleep disturbance is specific to the Veteran's persistent depressive disorder and to generalized anxiety disorder, and is not a separate mental sleep disorder.  

The Board has considered the Veteran's belief that he has a separate sleep disorder but finds that he is not competent to provide a credible opinion on the matter.  Simply, the etiology of sleep disorders cannot be readily observed by laypersons.  As such, the Veteran's lay statements regarding this matter are not probative.

Accordingly, the preponderance of the evidence is against the claim for service connection for a sleep disorder and the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Dysthymia and Generalized Anxiety Disorder 

The Veteran has been assigned a 10 percent initial rating for his dysthymia and generalized anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 9433.  Under Diagnostic Code 9433, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV.  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies and any evaluation of the Veteran's condition prior to August 4, 2014, must consider the criteria established in the DSM-IV.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran had a VA examination in July 2011.  The examiner summarized a treatment record from March 2010 which indicated that the Veteran appeared depressed, with mild-to moderate symptoms.  He had limited social support and spent most of his time alone.  He reported at that time that his work was seasonal and that he enjoyed outdoor hobbies.  During the VA examination he reported having had two marriages.  He had a girlfriend and two daughters, but he did not speak to his daughters.  He said he had no contact with his family, his children or grandchildren.  He was employed part-time and completed chores around his house.  He was looking for full time employment.  He enjoyed fishing and tinkering with cars.  He reported that he got up two or three times a night to go to the bathroom.  Veteran indicated he had nightmares when he first returned from Vietnam but that they only occasionally happen now.  The examiner observed that the Veteran's mood was tense.  He endorsed a feeling of detachment or estrangement from others.  No other symptoms were reported or observed.  A GAF score of 75 was assigned.  The examiner found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning. 

A December 2011 VA mental health treatment record shows the Veteran maintained full time employment.  He reported that he did not like crowds or loud noises, could startle easily, drank heavily for many years prior to quitting in 1996, and had some difficulty with sleep.  He did not like talking about his time in Vietnam.  He reported that he was married twice and had two children.  He has limited contact with his children.  He had a girlfriend but did not socialize much with others.  The provider observed that his mood was mildly depressed and anxious and his affect was mood congruent and appropriate with normal range.  A GAF score of 55 was assigned.

In January 2012, the Veteran reported that he was irritable and mad at times in relation to his girlfriend and her family.  He was not sleeping more than 4 hours.  The provider observed that his mood was mildly depressed and affect was mood congruent and appropriate with normal range.  His insight and judgment were noted as moderate and a GAF score of 54 was assigned.  Similar symptoms were reported and observed during a February 2012 appointment.  A GAF score of 53 was indicated at that time.

The Veteran had a VA examination in July 2012.  He reported that he had split from his girlfriend and retired from employment as a truck driver.  He was living alone.  He reported sadness and depressed mood, sleep problems once or twice per month, and worries.  He did not want to discuss Vietnam.  The examiner indicated that his symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less, and irritability.  The Veteran described a lengthy history of chronic generalized anxiety and depressed mood as well as heightened startle and constricted socialization.  The examiner found that his condition resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 55 was assigned.

In December 2012, the Veteran discussed the break-up with his girlfriend.  He reported increased anxiety since the split, but admitted his anxiety was even worse when with her.  His mood was mildly depressed and anxious and his affect was mood congruent and appropriate with normal range.  The provider assigned a GAF score of 54 and noted that the Veteran was visibly more anxious and had an increase in ruminating thoughts.  

The Veteran had a depression screen in December 2012.  He indicated that over the prior two weeks he had several days where he had little interest or pleasure in doing things.  During more than half of the days in the prior two weeks he had poor appetite or overeating.  He denied all other symptoms.  His score was a 3, which indicated that he might not need depression treatment.  At the appointment, he indicated that he was back with his girlfriend.  She attended his appointment with him and indicated that communication was better.  The Veteran's mood was euthymic and his affect was mood congruent and appropriate with normal range.  The provider noted that his score of 3 on the health questionnaire indicated minimal depression and found that the Veteran was currently experiencing at least a minimal level of depression.

During a January 2013 appointment, the Veteran's mood was mildly depressed and anxious with mood congruent affect.  A GAF score of 55 was assigned.  The provider noted that the Veteran was avoiding discussing big issues with his girlfriend and that he had a hard time focusing on his own self-improvement.  He also had trust issues.  Similar issues were reported in another January 2013 treatment record.  During that appointment, his eye contact was fair, his mood was neutral, his affect was appropriate, and his insight was fair.  A GAF score of 56 was assigned.

In February 2013, the Veteran reported that things with his girlfriend were going well and that he had lost weight.  The provider observed that the Veteran's eye contact was fair, his mood was neutral, his affect was appropriate, and his insight was fair.  A GAF score of 58 was assigned.  The provider stated that the Veteran had visibly improved and was more expressive and positive.  Similar symptoms and a GAF score of 57 were noted in March 2013.

In November 2013, the Veteran indicated that he was still looking for a part-time job.  His mood was euthymic and his affect was mood congruent.  A GAF score was not assigned.

The Veteran had a VA examination in November 2014.  First, the Board observes that the examiner used the criteria under the DSM-V instead of DMS-IV.  However, as described below, based on the invalidity of the Veteran's testing, he is not prejudiced by this fact.  

During the examination, the Veteran reported continued estrangement from his daughters and he was single.  He had a friend that he saw nearly every day and he got along well with his landlord, who was also a friend.  He walked on a treadmill once per day at the minimum.  Psychometric testing was administered.  Unfortunately, the examiner found that the Veteran's responses provided invalid response sets.  The examiner specifically stated that based on the responses the Veteran provided in the psychometric testing at multiple levels, his responses generated invalid response sets.  The examiner noted that the objective level of evidence was also invalid.  Therefore, no symptoms were indicated as reported or observed in the examination report.  The examiner stated that the benefit of the doubt goes to the Veteran that his anxiety and depressive disorders had remained essentially the same.  Regarding a GAF score, the examiner noted that GAF scores are not utilized under the DSM-V.  However, even considering the criteria under the DSM-IV, the examiner could not provide a GAF score as the Veteran had provided such a profound to extreme response set to psychometric testing that an accurate assessment of such could not be determined.  Based on a review of the Veteran's history, medical records, claims file, and psychometric testing data with causal clinical inference, the examiner stated that the Veteran's dysthymia and generalized anxiety disorder caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board has considered all of the evidence but finds that the frequency, severity and duration of the Veteran's symptoms of dysthymia and generalized anxiety disorder do not warrant a rating in excess of 10 percent.  The Veteran has reported occasional sleep disturbance and discussed challenges with a former girlfriend and his daughters.  He was noted to have mild to moderate depression with mood congruent affect.  He did not like crowds or loud noises and could startle easily.   He was working or looking for work and while he had lost interest in some recreational activities, he enjoyed fishing and working on cars.  The July 2012 examiner noted that he had panic attacks that occurred weekly or less and irritability.  Unfortunately, the Board cannot find that the frequency, severity and duration of these symptoms results in occupational and social impairment with reduced reliability and productivity.

Further supporting the current assignment of a 10 percent rating are the findings of the VA examiners.  The July 2011 examiner found that his symptoms were not of the severity to interfere with occupational and social functioning.  The July 2012 and November 2014 examiners found that his condition resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, the criteria for a 10 percent rating.  In addition, the December 2012 depression screen showed a result of 3, which indicated that the Veteran was currently experiencing at least a minimal level of depression.

The Board has considered the Veteran's GAF scores, which have ranged primarily in the mid-50s, defined as moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In this case, the Veteran has not reported and the medical providers have not indicated that his dysthymia and generalized anxiety disorder has impacted his occupational functioning.  In fact, the July 2011 VA examiner stated that the Veteran's symptoms were not of the severity to interfere with occupational functioning.  Moreover, he was either working or had been looking for work during the pendency of his claim.  At most, the evidence shows moderate impairment of social functioning as he tended to isolate, have few friends, and have no relationship with his children.  However, as noted above, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Here, the Board finds that the frequency, severity, and duration of the Veteran's symptoms of dysthymia and generalized anxiety disorder result in, at most, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Thus, the Board finds that the currently assigned 10 percent rating appropriately encompasses the Veteran's symptoms.

In conclusion, the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for dysthymia and generalized anxiety disorder for the entire pendency of the claim.  Staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B. Coronary Artery Disease

The Veteran seeks an initial rating in excess of 10 percent, a rating in excess of 30 percent from May 13, 2011, and a rating in excess of 60 percent from November 3, 2014 for CAD, which has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication.  

A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray. 

The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran had a myocardial infarction in December 2003.  At discharge from the hospital, he was prescribed aspirin, Plavix, Toprol, Lisinopril, and Lipitor.  VA treatment records show that the Veteran had been taking continuous medication since his myocardial infarction in 2003.  See VA treatment records dated February 12, 2004 and October 6, 2005.  Further, his left ventricular ejection fraction (LVEF) was 60 to 65 percent in May 2004.  Records dated between May 2004 and July 2011 do not address the Veteran's heart condition or LVEF or METs.

The Veteran had a VA compensation and pension examination in July 2011.  He had a history of percutaneous coronary intervention and myocardial infarction.  He did not have congestive heart failure.  The Veteran reported dyspnea and fatigue.  METs were 5-7, consistent with activities such as golfing without a cart, mowing the lawn with a power mower, and heavy yard work such as digging.  His condition required continuous medication.  The examiner found no evidence of hypertrophy or dilatation.  The LVEF was 55 percent.  The examiner stated that the heart condition did not impact the Veteran's ability to work.

In April 2012, the Veteran had a stress test.  The Veteran reported that he felt "funny", tired, and drowsy.  He was able to walk four blocks and climb one flight of stairs.  He had a recent negative Lexiscan.  The myocardial perfusion imaging completed in April 2012 showed normal LVEF of 69 percent.  The provider noted a vague abnormality in the inferior basilar myocardium that appeared to be due to chest wall attenuation rather than a true reversible perfusion defect.

The Veteran had another VA examination in November 2014.  The examiner noted that the Veteran was taking medication for CAD and that he had not had congestive heart failure, cardiac arrhythmia, or heart valve conditions.  The examiner also noted his past surgical procedures.  The examiner found no evidence of hypertrophy or dilatation.  The chest x-ray was normal and his LVEF was 60-65 percent.  METs testing was not provided because of a medical contraindicatation for not performing it.  METs level provided was based on an interview with the Veteran where he reported dyspnea, rare dizziness, and some shortness of breath on exertion.  The METs estimate was 3-5 METs, which is consistent with activities such as light yard work, mowing the lawn, or brisk walking.  The examiner stated that the METs level limitation was not solely due to the heart condition but that it was not possible to accurately estimate the percentages due to each factor.  The examiner stated that the Veteran's bilateral knee condition was contributing to the METs level.  The examiner found that the heart condition did not impact the Veteran's ability to work.

The Board has reviewed all of the evidence but finds that an initial rating in excess of 10 percent for CAD is not warranted.  The Board observes that service connection for CAD was granted effective July 18, 2007.  Treatment records dated from July 2007 to July 2011 do not address the Veteran's CAD.  Thus, based on the available private and VA treatment records from 2003 and 2004 which show continuous medication for CAD, an initial 10 percent rating is warranted.  A higher rating is not warranted because these records do not show CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.

A disability rating in excess of 30 percent is not warranted between May 13, 2011 and November 2, 2014.  During this period, the Veteran's CAD did not result in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  During this period, the Veteran's LVEF was 69 percent in April 2012.  He also reported fatigue.  No other symptoms were noted.  Therefore, a disability rating in excess of 30 percent for this period is not warranted.

Finally, the Board finds that a rating in excess of 60 percent is not warranted from November 3, 2014.  Since this time, the Veteran's CAD has not resulted in chronic congestive heart failure or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  As noted during the VA examination, the Veteran did not have congestive heart failure, his workload of METs was estimated at more than 3 but less than 5, and his LVEF was 60 to 65 percent.  Consequently, the evidence does not support the assignment of a rating in excess of 60 percent for this period.

In conclusion, the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent, a rating in excess of 30 percent from May 13, 2011, and a rating in excess of 60 percent from November 3, 2014 for CAD.  No staged ratings other than those currently assigned are warranted.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

IV. Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for dysthymia and generalized anxiety disorder or CAD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each disability.  Further, the Veteran has not alleged that the schedular criteria are inadequate.  In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that the Veteran has worked during a portion of the appellate period and continues to look for work.  He has not indicated that he is not employed as a result of his service-connected dysthymia and generalized anxiety disorder or CAD.  In the absence of a history of unemployability due to dysthymia and generalized anxiety disorder or CAD, or other competent evidence suggestive of unemployability due to either disability, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
ORDER

New and material evidence having not been received, the claim for service connection for PTSD is not reopened.

Service connection for a sleep disorder is denied.

Entitlement to an initial rating in excess of 10 percent for dysthymia and generalized anxiety disorder is denied.

Entitlement to an initial rating in excess of 10 percent, to a rating in excess of 30 percent from May 13, 2011, and to a rating in excess of 60 percent from November 3, 2014 for CAD status post myocardial infarction is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


